—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Held, J.), entered January 29, 1991, which denied her motion, inter alia, to amend the complaint by increasing the ad damnum clause, and (2) an order of the same court entered April 23, 1991, which denied her motion which purportedly was for renewal and reargument.
Ordered that the appeal from the order entered April 23, *6021991, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered January 29, 1991 is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff's motion, inter alia, to amend the complaint by increasing the ad damnum clause. The plaintiff failed to submit a medical affidavit or affirmation specifying a change in her condition, any injuries which had not been considered previously, or the extent to which the condition had worsened (see, Dolan v Garden City Union Free School Dist., 113 AD2d 781, 785).
Because the plaintiff’s purported motion to renew and reargue was not based on any additional material facts, it is properly deemed one to reargue. No appeal lies from an order denying reargument (see, Foley v Roche, 68 AD2d 558, 568). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.